



Exhibit 10.1
DocuSign, Inc.


Performance Stock Unit Grant Notice
(2018 Equity Incentive Plan)


DocuSign, Inc. (the “Company”), pursuant to its 2018 Equity Incentive Plan (the
“Plan”), hereby awards to Participant the number of performance-vested
Restricted Stock Units (the “PSUs”) set forth below (the “Award”). The Award is
subject to all of the terms and conditions of this Performance Stock Unit Grant
Notice, the Performance Goals and Vesting Criteria set forth on Attachment I to
this Grant Notice, and the PSU Terms and Conditions (collectively, including all
attachments and exhibits, the “Award Agreement”) and the Plan.
Participant:
 
Date of Grant:
 
Vesting Commencement Date:
 
Target Number of PSUs Subject to Award:
 
Maximum Number of PSUs Subject to Award:
 



Vesting Schedule:
As provided in the Performance Goals and Vesting Criteria set forth on
Attachment I.



Issuance Schedule:
If a PSU vests, the Company will deliver one share of Common Stock in settlement
of each vested PSU as set forth in Section 6 of the PSU Terms and Conditions.



Additional Terms/Acknowledgements:


By electronically accepting this Award, Participant acknowledges and agrees
that:


•
Copies of this Award Agreement, the Plan, and the prospectus for the Plan are
available on the Company’s internal or hosted web site, and may be viewed and
printed by Participant.



•
Participant is familiar with the terms and conditions of the Plan and this Award
Agreement (including all attachments and exhibits) and has had an opportunity to
obtain the advice of counsel prior to executing this Award Agreement and
accepting the Award.



•
With respect to the Award, the terms of the Award as set forth in this Award
Agreement supersede any individually negotiated agreement you have with Company
or an Affiliate and any generally applicable severance or change-in-control
plan, policy, or practice, whether written or unwritten, of the Company or an
Affiliate that would otherwise apply to the Award (“Separate Agreement”). As a
condition to accepting your Award, you acknowledge that your Award is not
subject to the terms of any Separate Agreement and is governed solely by this
Award Agreement and the Plan.



•
This Award Agreement and the Plan set forth the entire understanding between
Participant and the Company regarding the acquisition of Common Stock pursuant
to the Award and supersede all other oral and written agreements on that subject
(including the terms of any Separate Agreement).



•
All decisions or interpretations of the Board or the Stock Plan Administrator
upon any questions arising under the Plan or this Award are binding, conclusive
and final on Participant.





By electronically accepting this Award, Participant consents to receive all
documents related to the Plan and the Award by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.







--------------------------------------------------------------------------------





If Participant has not actively rejected the Award within 90 days of the date
the Company electronically delivers notice of the Award to Participant for
acceptance, then Participant is deemed to have accepted the Award.
DocuSign, Inc.
 
By:  ___ __
    Signature
 
Title: _______ _ _________
 
Date:



Attachments:
Attachment I:
Performance Goals and Vesting Criteria

Attachment II:
PSU Terms and Conditions



Delivered Electronically:
2018 Equity Incentive Plan
Plan Prospectus






    







--------------------------------------------------------------------------------





Attachment I


Performance Goals and Vesting Criteria


A.    General


In order for any PSUs subject to the Award to vest and be earned, each of the
Service Vesting Requirement and the Performance Goals as described herein must
be satisfied. Any PSUs which may not potentially vest based on application of
the Service Vesting Requirement and/or Performance Goals will be immediately
forfeited. Certain capitalized terms used herein have the meanings set forth in
Section I below, or if not defined herein, the meanings set forth in the Plan.


B.    Service Vesting Requirement


Except as otherwise expressly provided in Sections F and G below, vesting of any
portion of your Award is generally subject to your Continuous Service through
[________] (the “Service Vesting Requirement”). If your Continuous Service
terminates for any reason prior to your satisfaction of the Service Vesting
Requirement, no portion of your Award is eligible to vest, and the PSUs subject
to your Award will immediately terminate and be forfeited upon such termination
of your Continuous Service.


C.    Performance Goals


The number of PSUs subject to your Award that may vest will be determined by
reference to the Company’s relative total shareholder return (“TSR”) over a
three-year performance period from [________] through [________] (the
“Performance Period”) as measured versus the TSR performance of the Nasdaq
Composite Index (the “Index”) during the Performance Period. The number of PSUs
subject to your Award that may vest will be determined by reference to the
Company TSR as compared versus the Index TSR during the Performance Period as
indicated in the chart below, with linear interpolation between the designated
performance levels, subject to adjustment as provided herein (the “Performance
Goals”).


Company TSR%
% Multiplier*
Payout Level
= < - 25 points versus Index TSR%
0%
0%
= - 25 points versus Index TSR%
50%
Threshold
= Index TSR%
100%
Target
= + 25 points versus Index TSR%
150%
150% Target
= or > + 50 points versus Index TSR%
200%
Maximum



*The Multiplier is applied to the Target Number of PSUs.


TSR will be calculated as provided in Section D below. If the Company’s TSR is
less than -25 points as compared to the Index TSR during the Performance Period,
no PSUs are eligible to vest. If the Company’s TSR is negative, the maximum
number of PSUs that may vest is capped at 100% of the Target number of PSUs,
regardless of the number of percentage points that the Company’s TSR may exceed
the Index TSR. In all cases, the maximum number of PSUs that may vest is capped
at 200% of the Target number of PSUs.


D.    TSR Calculation Criteria:


For purposes of computing TSR, the stock price at the beginning of the
Performance Period will be the based on the average closing price calculated
over the 60 consecutive trading days ending on the date immediately prior to the
start of the Performance Period, and the stock price at the end of the
Performance Period will be the average closing price calculated over the 60
consecutive trading days ending on the last day of the Performance Period,
adjusted for





--------------------------------------------------------------------------------





stock splits or similar changes in capital structure. However, if a Change in
Control occurs prior to expiration of the Performance Period, TSR will instead
be measured through the date of the Change in Control in calculating the portion
of your Award that may vest (See Section G.1).


E.    Vesting Determination and Settlement Dates


No shares will be issued in settlement of your Award prior to the date of the
Committee’s determination of the level of attainment of the Performance Goals
and the number of your PSUs that will vest. In the absence of a Change in
Control, as soon as practicable within the 60-day period following completion of
the Performance Period, the Committee will determine the applicable Company TSR
during the Performance Period as measured versus the TSR of the Index during the
Performance Period and the applicable number of your PSUs that will vest,
subject to your satisfaction of the Service Vesting Requirement. The date of the
Committee’s determination is the “Determination Date.” Except as specifically
provided below, shares of Common Stock will be issued in respect of the number
of the PSUs that vest as soon as practicable within the 30-day period following
such Determination Date. Any portion of the Award that does not vest on the
Determination Date will immediately terminate and be forfeited on the
Determination Date.


F.    Impact of Qualifying Termination, Death or Disability


1.    Pro-Rata Vesting in Connection with a Qualifying Termination Before
Expiration of the Performance Period. Subject to Section F.2 below, following
any Qualifying Termination of your employment that occurs prior to expiration of
the Performance Period, the number of PSUs that will vest on the Determination
Date will be a pro-rata portion of the number of PSUs that would have vested had
you remained in Continuous Service through the last day of the Performance
Period. Such pro-rata portion will be determined by taking the number of PSUs
that would have vested based on the level of attainment of the Performance Goals
had your remained in such continuous service through the last day of the
Performance Period (the “Default Number of PSUs”) and multiplying it by the
percentage determined by taking the number of calendar days of Continuous
Service you completed during the Performance Period prior to the Qualifying
Termination and dividing such number by the total number of calendar days in the
Performance Period (the “Pro-Rata Reduction”). Any portion of the Award that
does not vest on the Determination Date will immediately terminate and be
forfeited on the Determination Date.


2.    Impact of Qualifying Termination Followed By Change in Control. In the
event your Qualifying Termination is followed by a Change in Control that
precedes the scheduled end of the Performance Period, the number of PSUs that
will vest upon the Change in Control will be determined on a pro-rata basis as
calculated in Section F.1 above, except that a number of PSUs corresponding to
the Change in Control Determined Units (as defined in Section G.1) will be
substituted for the Default Number of PSUs in such formula before applying the
Pro-Rata Reduction. Any portion of the Award that does not vest upon the Change
in Control will immediately terminate and be forfeited on such date. If the
Award is assumed, continued or substituted by the surviving corporation or the
acquiring corporation in the Change in Control, shares of Common Stock will be
issued on the scheduled expiration date of the Performance Period in settlement
of the vested number of PSUs, without regard to your satisfaction of any “Change
in Control Service Requirement” (as such term is defined below). Subject to
satisfaction of the requirements set forth in Section H below, if in connection
with such Change in Control the surviving corporation or the acquiring
corporation will not assume, continue or substitute the Award on substantially
the same terms and conditions as applicable prior to the Change in Control,
shares of Common Stock will be issued immediately prior to the Change in Control
in settlement of the vested number of PSUs.





















--------------------------------------------------------------------------------





 
G.     Impact of Change in Control.


1.    Impact of Change in Control. In the event of a Change in Control that
occurs before the scheduled end of the Performance Period, the number of PSUs
that may potentially vest will be determined immediately by the Board as
constituted immediately prior to the Change in Control based upon the Company’s
TSR performance as measured versus the Index’ TSR performance during the portion
of the Performance Period that precedes the effective date of the Change in
Control (the “CIC Achievement Level”). For purposes of such determination, the
Company's ending stock price will be the sale price of the shares of Common
Stock in the Change in Control and the ending stock price of Index will be the
Index closing stock price on the effective date of the Change in Control (such
CIC Achievement Level determined number of PSUs are the “Change in Control
Determined Units”). Any portion of the Award that does not vest based upon the
CIC Achievement Level will immediately terminate and be forfeited upon the
Change in Control.


2.    Change in Control Continued Service Condition. In the event of a Change in
Control that precedes the scheduled expiration date of the Performance Period
where the surviving corporation or the acquiring corporation assumes, continues
or substitutes the Award on substantially the same terms and conditions as in
effect prior to the Change in Control, if you were not terminated in a
Qualifying Termination prior to the Change in Control, you must remain in
continuous service with the Company or an Affiliate through the scheduled
expiration date of the Performance Period in order for the Change in Control
Determined Units to vest (the “Change in Control Continued Service
Requirement”), and the Change in Control Determined Units shall vest on the
scheduled expiration date of the Performance Period. For the avoidance of doubt,
in connection with any such assumption, continuation or substitution, the Change
in Control Determined Units are automatically converted into a time-based
vesting award and the performance goals shall no longer apply. Notwithstanding
the foregoing, if you are terminated in a Qualifying Termination upon or at any
time following the Change in Control, the Change in Control Continued Service
Requirement will be waived and the Change in Control Determined Units will
immediately vest on the date of such termination, but shares of Common Stock
will not be issued in settlement of the Change in Control Determined Units until
the scheduled expiration date of the Performance Period. In the event of a
Change in Control where the surviving corporation or the acquiring corporation
will not assume, continue or substitute the Award on substantially the same
terms and conditions as in effect prior to the Change in Control, the Change in
Control Determined Units will vest immediately prior to the Change in Control
and, subject to satisfaction of the requirements set forth in Section H below,
the shares of Common Stock will be issued in settlement of the vested Change in
Control Determined Units immediately prior to the Change in Control. For
purposes of this Agreement, if the Company is the surviving corporation or the
acquiring corporation, if applicable, it shall be deemed to have assumed the
Award in the Change in Control unless it takes explicit action to the contrary.







--------------------------------------------------------------------------------





H.    Application of Section 409A.


The Award is intended to be exempt from or comply with the requirements of
Section 409A of the Code as providing for payment in the form of issuance of
shares of Common Stock in settlement of any vested portion of the Award in all
cases upon the earliest of the following Section 409A permitted payment dates or
events: (i) the same taxable year as the scheduled expiration date of the
Performance Period, or (ii) if the payment acceleration exemption permitted
under Treasury Regulation 1.409A-3(j)(ix)(B) is available and elected, upon a
Change in Control that is also a change in the ownership or effective control of
the Company or a change in the ownership of a substantial portion of the assets
of the Company as described in Code Section 409A(a)(2)(A)(iv) (a “409A CIC”).
Accordingly, the following provisions shall apply and shall supersede anything
to the contrary set forth herein, in the Agreement and in the Plan to the extent
required for the Award to comply with the requirements of Section 409A of the
Code. In a Change in Control the Award must be assumed, continued or substituted
by the surviving corporation or the acquiring corporation and any shares of
Common Stock scheduled to be issued upon the scheduled expiration date of the
Performance Period may not be earlier issued in settlement of any Change in
Control Determined Units upon the Change in Control unless the Change in Control
is a 409A CIC and an exemption is available and elected under Treasury
Regulation 1.409A-3(j)(ix)(B) or such earlier issuance of the shares of Common
Stock is otherwise permitted by Section 409A of the Code. The Company retains
the right to provide for earlier issuance of shares of Common Stock in
settlement of any vested portion of the Award to the extent permitted by Section
409A of the Code.


I.    Definitions


1.    “Cause” means mean the occurrence of one or more of the following:


(a)Your willful and continued failure to perform the duties and responsibilities
of your position after there has been delivered to you a written demand for
performance from the Company which describes the basis for the Company’s belief
that you have not substantially performed your duties and provides you with
thirty (30) days to take corrective action;


(b)Any act of personal dishonesty taken by you in connection with your
responsibilities as an employee of the Company with the intention or reasonable
expectation that such action may result in substantial personal enrichment;


(c)Your conviction of, or plea of nolo contendere to, a felony;


(d)Your commission of any tortious act, unlawful act or malfeasance which causes
or reasonably could cause (for example, if it became publicly known) material
harm to the Company’s standing, condition or reputation;


(e)Any material breach by you of the provisions of the At-Will Employment,
Confidential Information, Invention Assignment and Arbitration Agreement or
other improper disclosure of the Company’s confidential or proprietary
information;


(f)A breach of any fiduciary duty owed to the Company by you that has or could
reasonably be expected to have a material detrimental effect on the Company’s
reputation or business; or


(g)Your (A) obstructing or impeding; (B) endeavoring to influence, obstruct or
impede, or (C) failing to materially cooperate with, any investigation
authorized by the Board or any governmental or self- regulatory entity (an
“Investigation”). However, your failure to waive attorney-client privilege
relating to communications with your own attorney in connection with an
Investigation will not constitute “Cause.”


2.    “Good Reason” for your resignation of employment will exist following the
occurrence of any of the following without your express written consent:


(a)a material reduction in your base compensation, unless such reduction is made
in connection





--------------------------------------------------------------------------------





with a similar action affecting all senior executives;
(b)a material reduction in your duties or responsibilities, provided that
neither a change in title, nor a change in your reporting relationships by
virtue of the Company being acquired or made part of a larger entity (as, for
example, where the Company becomes a subsidiary or operating unit of the
acquiring corporation following a Change in Control) will be deemed a “material
reduction” in and of itself unless your new duties and responsibilities are
materially reduced from your prior duties and responsibilities; or
(c)a relocation of your principal place of employment to a place that increases
your one-way commute by more than fifty (50) miles as compared to your
then-current principal place of employment immediately prior to such relocation.


In order to resign for Good Reason, you must provide written notice to the Board
within ninety (90) days after the first occurrence of the event giving rise to
Good Reason setting forth the basis for your resignation, allow the Company at
least thirty (30) days from receipt of such written notice to cure such event,
and if such event is not reasonably cured within such period, you must resign
from all positions you then hold with the Company not later than thirty (30)
days after the expiration of the cure period.


3.    “Involuntary Termination” means your termination without Cause or
resignation for Good Reason, in each case subject to the your provision to the
Company following such termination of employment of an executed waiver and
general release of claims in a form reasonably acceptable to the Company (the
“Release”) no later than 60 days following such termination, and permitting such
Release to become effective in accordance with its terms.


4.    “Qualifying Termination” means a termination of your employment due to
your death, Disability or an Involuntary Termination.











--------------------------------------------------------------------------------





Attachment II


PSU Terms and Conditions


DocuSign, Inc. (the “Company”) has awarded you the number of performance-vested
Restricted Stock Units indicated in the Grant Notice (the “Award”) pursuant to
the Company’s 2018 Equity Incentive Plan (the “Plan”). The Grant Notice and
these PSU Terms and Conditions (including all attachments and exhibits) are
collectively referred to as the “Award Agreement”. Capitalized terms not
explicitly defined in this Award Agreement will have the same meanings given to
them in the Plan. In the event of any conflict between the terms and conditions
in this Award Agreement and the Plan, the Plan will control.
The terms of your Award, in addition to those set forth in the Grant Notice and
the Plan, are as follows:
1.Grant of the Award. This Award represents the right to be issued on a future
date one (1) share of Common Stock for each PSU that vests on the applicable
vesting date(s) (subject to any adjustment under Section 3 below) as indicated
in the Grant Notice. As of the Date of Grant, the Company will credit to a
bookkeeping account maintained by the Company, or a third party designated by
the Company, for your benefit (the “Account”) the number of PSUs/shares of
Common Stock subject to the Award. Except as otherwise provided herein, you will
not be required to make any payment to the Company or an Affiliate (other than
services to the Company or an Affiliate) with respect to your receipt of the
Award, the vesting of the PSUs or the delivery of the underlying Common Stock to
be issued in respect of the Award.


2.Vesting. Subject to the limitations contained herein, your Award will vest, if
at all, in accordance with the vesting schedule provided in the Grant Notice,
provided that vesting will cease upon the termination of your Continuous
Service. Upon such termination of your Continuous Service, the PSUs/shares of
Common Stock credited to the Account that were not vested on the date of such
termination will be forfeited at no cost to the Company and you will have no
further right, title or interest in or to such underlying shares of Common
Stock.


3.Number of Shares. The number of PSUs/shares subject to your Award may be
adjusted from time to time for Capitalization Adjustments, as provided in the
Plan. Any additional PSUs, shares, cash or other property that become subject to
the Award pursuant to this Section 3, if any, will be subject, in a manner
determined by the Board, to the same forfeiture restrictions, restrictions on
transferability, and time and manner of delivery as applicable to the other PSUs
and shares covered by your Award. Notwithstanding the provisions of this Section
3, no fractional shares or rights for fractional shares of Common Stock will be
created pursuant to this Section 3. Any fraction of a share will be rounded down
to the nearest whole share.


4.Compliance. You may not be issued any Common Stock under your Award unless the
shares of Common Stock underlying the PSUs are either (i) then registered under
the Securities Act, or (ii) the Company has determined that such issuance would
be exempt from the registration requirements of the Securities Act. Your Award
must also comply with other applicable laws and regulations governing the Award,
including any U.S. and non-U.S. state, federal and local laws, and you will not
receive such Common Stock if the Company determines that such receipt would not
be in material compliance with such laws and regulations.


5.Transfer Restrictions. Prior to the time that shares of Common Stock have been
delivered to you, you may not transfer, pledge, sell or otherwise dispose of
this Award or the shares issuable in respect of your Award, except as expressly
provided in this Section 5. For example, you may not use shares that may be
issued in respect of your PSUs as security for a loan. The restrictions on
transfer set forth herein will lapse upon delivery to you of shares in respect
of your vested PSUs. Notwithstanding the foregoing, by delivering written notice
to the Company, in a form satisfactory to the Company, you may designate a third
party who, in the event of your death, will thereafter be entitled to receive
any distribution of Common Stock to which you were entitled at the time of your
death pursuant to this Award Agreement. In the absence of such a designation,
your legal representative will be entitled to receive, on behalf of your estate,
such Common Stock or other consideration.


(a)Death. Your Award is transferable by will and by the laws of descent and
distribution. At your





--------------------------------------------------------------------------------





death, vesting of your Award will cease and your executor or administrator of
your estate will be entitled to receive, on behalf of your estate, any Common
Stock or other consideration that vested but was not issued before your death.


(b)Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive the distribution of Common Stock or other
consideration hereunder, pursuant to a domestic relations order, official
marital settlement agreement or other divorce or separation instrument that
contains the information required by the Company to effectuate the transfer. You
are encouraged to discuss the proposed terms of any division of this Award with
the Company’s General Counsel prior to finalizing the domestic relations order
or marital settlement agreement to verify that you may make such transfer, and
if so, to help ensure the required information is contained within the domestic
relations order or marital settlement agreement.


6.Date of Issuance.


(a)The issuance of shares in respect of the PSUs is intended to be exempt from
or comply with the requirements of Section 409A of the Code and will be
construed and administered in such a manner. Subject to the satisfaction of any
withholding obligation for Tax-Related Items (as defined in Section 10 below),
in the event one or more PSUs vests, the Company will issue to you one (1) share
of Common Stock for each PSU that vests on the applicable vesting date(s)
provided in the Grant Notice (subject to any adjustment under Section 3 above,
and subject to any different provisions in the Grant Notice). The issuance date
determined by this paragraph is referred to as the “Original Issuance Date”.


(b)If the Original Issuance Date falls on a date that is not a business day,
delivery will instead occur on the next following business day. In addition, if:


(i)the Original Issuance Date does not occur (1) during an “open window period”
applicable to you, as determined by the Company in accordance with the Company’s
then-effective policy on trading in Company securities, or (2) on a date when
you are otherwise permitted to sell shares of Common Stock on an established
stock exchange or stock market (including but not limited to under a previously
established written trading plan that meets the requirements of Rule 10b5-1
under the Exchange Act and was entered into in compliance with the Company’s
policies (a “10b5-1 Plan”)), and


(ii)either (1) withholding obligations for Tax-Related Items (as defined in
Section 10 below) do not apply, or (2) the Company decides, prior to the
Original Issuance Date, (A) not to satisfy the withholding obligation for
Tax-Related Items (as defined in Section 10 below) by withholding shares of
Common Stock from the shares otherwise due, on the Original Issuance Date, to
you under this Award, and (B) not to permit you to enter into a “same day sale”
commitment with a broker-dealer pursuant to Section 10 below (including but not
limited to a commitment under a 10b5-1 Plan) and (C) not to permit you to pay
the Tax-Related Items in cash or from other compensation otherwise payable to
you by the Company (as defined in Section 10 below),


then the shares that would otherwise be issued to you on the Original Issuance
Date will not be delivered on such Original Issuance Date and will instead be
delivered on the first business day when you are not prohibited from selling
shares of the Company’s Common Stock in the open public market, but in no event
later than December 31 of the calendar year in which the Original Issuance Date
occurs (that is, the last day of your taxable year in which the Original
Issuance Date occurs), or, if and only if permitted in a manner that complies
with Treasury Regulations Section 1.409A-1(b)(4), no later than the date that is
the 15th day of the third calendar month of the applicable year following the
year in which the shares of Common Stock under this Award are no longer subject
to a “substantial risk of forfeiture” within the meaning of Treasury Regulations
Section 1.409A-1(d).
(c)The form of delivery of the shares of Common Stock in respect of your Award
(e.g., a stock certificate or electronic entry evidencing such shares) will be
determined by the Company.







--------------------------------------------------------------------------------





7.Dividends. You will receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment; provided, however, that this sentence
will not apply with respect to any shares of Common Stock that are delivered to
you in connection with your Award after such shares have been delivered to you.


8.Restrictive Legends. The shares of Common Stock issued under your Award will
be endorsed with appropriate legends as determined by the Company.


9.Responsibility for Taxes.


(a)You acknowledge that, regardless of any action the Company or, if different,
your employer (the “Employer”) takes with respect to any or all income tax,
social insurance, payroll tax, fringe benefit tax, payment on account or other
tax related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”), the ultimate liability for all
Tax-Related Items is and remains your responsibility and may exceed the amount
actually withheld by the Company or the Employer, if any. You further
acknowledge that the Company and the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of your PSUs, including, but not limited to, the grant of the PSUs,
the vesting and settlement of the PSUs, the delivery or sale of any shares of
Common Stock and the issuance of any dividends, and (ii) do not commit to and
are under no obligation to structure the terms of the grant or any aspect of
your Award to reduce or eliminate your liability for Tax-Related Items or
achieve any particular tax result. You acknowledge and agree that you will not
make any claim against the Company, or any of its Officers, Directors, Employees
or Affiliates for Tax-Related Items arising from your Award. Further, if you are
subject to Tax-Related Items in more than one jurisdiction, you acknowledge that
the Company and/or the Employer may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.


(b)Prior to the relevant taxable or tax withholding event, as applicable, you
agree to make adequate arrangements satisfactorily to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy their withholding obligations with regard to all Tax-Related Items by:
(i) withholding from your wages or any other cash compensation otherwise payable
to you by the Company and/or Employer; (ii) causing you to tender a cash
payment; (iii) permitting or requiring you to enter into a “same day sale”
commitment, if applicable, with a broker-dealer that is a member of the
Financial Industry Regulatory Authority (a “FINRA Dealer”) (pursuant to this
authorization and without further consent) whereby you irrevocably elect to sell
a portion of the shares to be delivered in connection with your PSUs to satisfy
the Tax-Related Items and whereby the FINRA Dealer irrevocably commits to
forward the proceeds necessary to satisfy the Tax-Related Items directly to the
Company and its Affiliates; or (iv) withholding shares of Common Stock from the
shares of Common Stock issued or otherwise issuable to you in connection with
the Award with a Fair Market Value (measured as of the date shares of Common
Stock are issued to you pursuant to Section 6) equal to the amount of such
Tax-Related Items; provided, however that if you are an Officer, then the
Company will withhold a number of shares of Common Stock upon the relevant
taxable or tax withholding event, as applicable, unless the use of such
withholding method is not feasible under applicable tax or securities law or has
materially adverse accounting consequences, in which case, the obligation for
Tax-Related Items may be satisfied by one or a combination of methods (i)-(iii)
above. Depending on the withholding method, the Company or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates, in which case you may receive a refund of any
over-withheld amount in cash and will have no entitlement to the Common Stock
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
in a number of shares of Common Stock, for tax purposes, you will be deemed to
have been issued the full number of shares of Common Stock subject to the vested
PSUs, notwithstanding that a number of the shares of Common Stock are held back
solely for the purpose of paying the Tax-Related Items. However, the Company
does not guarantee that you will be able to satisfy the Tax-Related Items
through any of the methods described in the preceding provisions and in all
circumstances you remain responsible for timely and fully satisfying the
Tax-Related Items.


(c)Unless the Tax-Related Items of the Company and any Affiliate are satisfied,
the Company





--------------------------------------------------------------------------------





will have no obligation to deliver to you any Common Stock or other
consideration pursuant to this Award.


(d)In the event the Company’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.


10.Award not a Service Contract. Your Continuous Service with the Company, the
Employer or any other Affiliate is not for any specified term and may be
terminated by you or by the Company, the Employer or any other Affiliate at any
time, for any reason, with or without cause and with or without notice.


11.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Common Stock. You are hereby advised to consult with your own personal tax,
legal and financial advisors regarding your participation in the Plan before
taking any action related to the Plan.


12.Unsecured Obligation. Your Award is unfunded, and as a holder of a vested
Award, you will be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares or other property pursuant
to this Award Agreement. You will not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this Award Agreement until such shares are issued to you pursuant to Section 6
of these PSU Terms and Conditions. Upon such issuance, you will obtain full
voting and other rights as a stockholder of the Company. Nothing contained in
this Award Agreement, and no action taken pursuant to its provisions, will
create or be construed to create a trust of any kind or a fiduciary relationship
between you and the Company or any other person.


13.Notices. Any notice or request required or permitted hereunder will be given
in writing to each of the other parties hereto and will be deemed effectively
given on the earlier of (i) the date of personal delivery, including delivery by
express courier, or delivery via electronic means, or (ii) the date that is five
(5) days after deposit in the United States Post Office (whether or not actually
received by the addressee), by registered or certified mail with postage and
fees prepaid, addressed to the Company at its primary executive offices,
attention: Stock Plan Administrator, and addressed to you at your address as on
file with the Company at the time notice is given.


14.Governing Plan Document. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Your
Award (and any compensation paid or shares issued under your Award) is subject
to recoupment in accordance with The U.S. Dodd-Frank Wall Street Reform and
Consumer Protection Act and any implementing regulations thereunder, any
clawback policy adopted by the Company and any compensation recovery policy
otherwise required by applicable law. No recovery of compensation under such a
clawback policy will be an event giving rise to a right to voluntarily terminate
employment upon a resignation for “good reason,” or for a “constructive
termination” or any similar term under any plan of or agreement with the
Company.


15.Other Documents. You hereby acknowledge receipt of and the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.


16.Severability. If all or any part of this Award Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Award
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Award Agreement (or part of such a Section) so declared to be unlawful or
invalid will, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.







--------------------------------------------------------------------------------





17.Governing Law/Venue. The interpretation, performance and enforcement of this
Award Agreement will be governed by the law of the State of Delaware without
regard to that state’s conflicts of laws rules. For purposes of any action,
lawsuit or other proceedings brought to enforce this Award Agreement, relating
to it, or arising from it, the parties hereby submit to and consent to the sole
and exclusive jurisdiction of the courts within San Francisco County, State of
California, or the federal courts for the United States for the United States
for the Northern District of California, and no other courts, where this grant
is made and/or to be performed.


18.Successors and Assigns. The rights and obligations of the Company under your
Award will be transferable by the Company to any one or more persons or
entities, and all covenants and agreements hereunder will inure to the benefit
of, and be enforceable by, the Company’s successors and assigns. All obligations
of the Company under the Plan and this Award Agreement will be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and assets of the Company.


*    *    *
These PSU Terms and Conditions will be deemed to be accepted by you upon the
signing by you or otherwise by your acceptance of the Grant Notice to which it
is attached.







